DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11153009 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Regarding Claim 1:

Reference (US 11153009 B1) Claim 1 
Instant Application (17/476122) Claim 1 
A method for testing an optical transceiver comprising a transmitter and a receiver, the method comprising:
A method for testing an optical transceiver comprising a transmitter and a receiver, the method comprising:
transmitting light from the transmitter to the receiver along a loopback path in the optical transceiver in a loopback mode, the loopback mode being enabled by an integrated loopback switch comprising one or more filters that switch between an inactive power mode to an active power mode to provide light along the loopback path, each of the one or more filters comprising a power splitter that passively directs light away from the loopback path in the inactive power mode and actively directs light towards the loopback path in the active power mode;
activating one or more filters to an active power mode to propagate light from the transmitter to the receiver along a loopback path in the optical transceiver;
testing one or more optical components in the optical transceiver using light propagating along the loopback path in loopback mode;
testing one or more optical components in the optical transceiver using the light propagated along the loopback path by the one or more filters in the active power mode;
setting the optical transceiver in mission mode by setting the integrated loopback switch from the active power mode to the inactive power mode, the one or more filters of the integrated loopback switch configured to passively direct light away from the loopback path while in the inactive power mode;
setting the optical transceiver in mission mode by setting the one or more filters to an inactive power mode such that the one or more filters passively direct light away from the loopback path while in the inactive power mode;
and transmitting, by the transmitter, output light while the optical transceiver is in the mission mode and the one or more filters of the integrated loopback switch are in the inactive power mode.
and transmitting, by the transmitter, output light while the optical transceiver is in the mission mode and the one or more filters are in the inactive power mode.


As can be seen above, aside from minor differences in wording which ultimately do not affect the scope of the invention claimed, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11153009 B1.

Regarding Claims 5-17, aside from minor differences in wording which ultimately do not affect the scope of the invention claimed, claims 5-17 of the instant application are anticipated by claims 1-14 of U.S. Patent No. US 11153009 B1.

Regarding Claim 18:

Reference (US 11153009 B1) Claim 15 
Instant Application (17/476122) Claim 18 
An optical transceiver comprising:
An optical transceiver comprising:
an optical transmitter configured to generate modulated light;
an optical transmitter configured to generate modulated light;
an optical receiver to receive light;
an optical receiver to receive light;
and an integrated loopback switch coupled to the optical transmitter and the optical receiver to couple light along a loopback path from the optical transmitter to the optical receiver, the integrated loopback switch comprising one or more filters, each of the one or more filters comprising a power splitter that passively directs light away from the loopback path in an inactive power mode and actively directs light towards the loopback path in an active power mode.
and one or more filters that propagate light from the optical transmitter to the optical receiver along a loopback path while the one or more filters are in an active power mode, the one or more filters passively directing light away from the loopback path while in an inactive power mode.


As can be seen above, aside from minor differences in wording which ultimately do not affect the scope of the invention claimed, claim 18 of the instant application is anticipated by claim 15 of U.S. Patent No. US 11153009 B1.

Claims 2-4 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. US 11153009 B1 in view of Celo et al. US 2018/0188632 A1 (hereinafter Celo). 
Regarding Claims 2-4, Celo teaches an optical switching device [i.e. “filter”] (optical switch, Abst.; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B) wherein activating the switching device to an active power mode comprises providing electrical power to the switching device (applying electric power transitions the optical-switch to the active “ON” state; Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B). Additionally, Celo teaches wherein the one or more switching devices [i.e. “filters”] are set to the inactive power mode by not providing the electrical power to the one or more filters (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48). Similarly, Celo teaches wherein the one or more switching devices [i.e. “filters”] are set to the inactive power mode by providing less electrical power to the switching devices (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48). Such features of Celo allow for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate such features into the invention of Claim 1 of U.S. Patent No. US 11153009 B1.
Regarding Claims 19-20, Celo teaches an optical switching device [i.e. “filter”] (optical switch, Abst.; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B) wherein the switching device is set to the active power mode by providing electrical power to the switching device (applying electric power transitions the optical-switch to the active “ON” state; Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B), and wherein the switching device is set to the inactive power mode by providing less electrical power to the one switching device (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48). Additionally, Celo teaches wherein providing the electrical power to set the switching device in the active power mode comprises providing the electrical power to an electrically controlled tuner in the switching device to change a phase of the light to direct the light along a path (diode and/or resistive heater [i.e. electrically controlled tuner] changes the phase of the light to direct it to a desired output, Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B). Such features of Celo allow for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate such features into the invention of Claim 15 of U.S. Patent No. US 11153009 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US 2015/0222968 A1 (hereinafter Garcia) in view of Wu et al. US 2012/0163825 A1 (hereinafter Wu).
Regarding Claim 1, Garcia teaches a method for testing (Abst.; Par. 20) an optical transceiver (Fig. 1; Fig. 2A) comprising a transmitter (110, Fig. 1; 202, Fig. 2A) and a receiver (150, Fig. 1; 204, Fig. 2A), the method comprising: activating one or more switches to an active power mode to propagate light from the transmitter to the receiver along a loopback path in the optical transceiver (190, Fig. 1; loopback path between switches 210 and 212, Fig. 2A; Abst.; Par. 17-24; switches 210 and 212 switch to pass light along loopback path 190, Fig. 1 and 2; Abst.; Par. 17-24); testing one or more optical components in the optical transceiver using the light propagated along the loopback path by the one or more switches in the active power mode (Abst.; Par. 20); setting the optical transceiver in mission mode by setting the one or more switches to an inactive power mode such that the one or more switches passively direct light away from the loopback path while in the inactive power mode (switches 210 and 212 switch to pass light along inputs/output 102 and 104 to bypass loopback path 190, Fig. 1 and 2A; Abst.; Par. 17-24); and transmitting, by the transmitter, output light while the optical transceiver is in the mission mode and the one or more switches are in the inactive power mode (switches 210 and 212 switch to pass light along inputs/output 102 and 104 to bypass loopback path 190, Fig. 1 and 2; Abst.; Par. 17-24).
Garcia does not teach the switches comprising filters. However, Wu teaches an optical switch comprising filters (Abst.; Fig. 1; Par. 5-6; Par. 54; Claim 1), because this provides a high degree of flexibility such that any wavelength channel from any optical signal introduced through the input ports may be selectively transmitted through any of the output ports (Abst.; Fig. 1; Par. 5-6; Par. 54; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Garcia such that the switches comprise filters, because this provides a high degree of flexibility such that any wavelength channel from any optical signal introduced through the input ports may be selectively transmitted through any of the output ports.
Regarding Claim 5, Garcia as modified by Wu teaches the method of claim 1, wherein the optical transceiver is a multilane optical transceiver comprising a plurality of transmitter and receiver pairs (Garcia, tunable laser modules 111-11n and optical detectors 171-17n, Fig. 1; Abst.; Par. 17-24).
Regarding Claim 6, Garcia as modified by Wu teaches the method of claim 5.
Garcia does not explicitly teach wherein each transmitter and receiver pair is coupled by an individual loopback path down which light is directed using an individual integrated loopback switch that is operating in the active power mode. However, Garcia does teach providing a transmitter and receiver pair (202 and 204, Fig. 2A) coupled by an individual loopback path down which light can be directed in the loopback mode using an individual integrated loopback switch that is operating in the active power mode (switches 210 and 212 to provide loopback, Fig. 2A; Abst.; Par. 17-24). Additionally, it is held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Garcia as modified by Wu such that each transmitter and receiver pair (tunable laser modules 111-11n and optical detectors 171-17n, Fig. 1) is coupled by an individual loopback path down which light is directed using an individual integrated loopback switch that is operating in the active power mode, because this amounts to a mere duplication of parts of the loopback path and switches of Garcia for each transmitter and receiver pair, which would function with no new and unexpected result produced.
Regarding Claim 18, Garcia teaches an optical transceiver (Fig. 1; Fig. 2A) comprising: an optical transmitter configured to generate modulated light (110, Fig. 1; 202, Fig. 2A); an optical receiver to receive light (150, Fig. 1; 204, Fig. 2A); and one or more switches that propagate light from the optical transmitter to the optical receiver along a loopback path while the one or more switches are in an active power mode (190, Fig. 1; loopback path between switches 210 and 212, Fig. 2A; Abst.; Par. 17-24; switches 210 and 212 switch to pass light along loopback path 190, Fig. 1 and 2; Abst.; Par. 17-24), the one or more switches passively directing light away from the loopback path while in an inactive power mode (switches 210 and 212 switch to pass light along inputs/output 102 and 104 to bypass loopback path 190, Fig. 1 and 2; Abst.; Par. 17-24).
Garcia does not teach the switches comprising filters. However, Wu teaches an optical switch comprising filters (Abst.; Fig. 1; Par. 5-6; Par. 54; Claim 1), because this provides a high degree of flexibility such that any wavelength channel from any optical signal introduced through the input ports may be selectively transmitted through any of the output ports (Abst.; Fig. 1; Par. 5-6; Par. 54; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Garcia such that the switches comprise filters, because this provides a high degree of flexibility such that any wavelength channel from any optical signal introduced through the input ports may be selectively transmitted through any of the output ports.

Claim(s) 2-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as modified by Wu, and further in view of Celo.
Regarding Claim 2, Garcia as modified by Wu teaches the method of claim 1.
Garcia as modified by Wu does not teach wherein activating the one or more filters to the active power mode comprises providing electrical power to the one or more filters. However, Celo teaches an optical switching device [i.e. “filter”] (optical switch, Abst.; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B) wherein activating the switching device to an active power mode comprises providing electrical power to the switching device (applying electric power transitions the optical-switch to the active “ON” state; Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B), because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Garcia as modified by Wu wherein activating the one or more filters to the active power mode comprises providing electrical power to the one or more filters, because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio.
Regarding Claim 3, Garcia as modified by Wu and Celo teaches the method claim 2.
Addtiaonlly, Celo teaches wherein the one or more switching devices [i.e. “filters”] are set to the inactive power mode by not providing the electrical power to the one or more filters (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48), because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Garcia as modified by Wu and Celo wherein the one or more filters are set to the inactive power mode by not providing the electrical power to the one or more filters, because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio.
Regarding Claim 4, Garcia as modified by Wu and Celo teaches the method claim 2.
 Additionally, Celo teaches wherein the one or more switching devices [i.e. “filters”] are set to the inactive power mode by providing less electrical power to the switching devices (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48), because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Garcia as modified by Wu and Celo wherein setting the one or more filters to the inactive power mode comprises providing less electrical power to the one or more filters, because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio.
Regarding Claim 19, Garcia as modified by Wu teaches the optical transceiver of claim 18.
Garcia as modified by Wu does not teach wherein the one or more filters are set to the active power mode by providing electrical power to the one or more filters, and wherein the one or more filters are set to the inactive power mode by providing less electrical power to the one or more filters. However, Celo teaches an optical switching device [i.e. “filter”] (optical switch, Abst.; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B) wherein the switching device is set to the active power mode by providing electrical power to the switching device (applying electric power transitions the optical-switch to the active “ON” state; Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B), and wherein the switching device is set to the inactive power mode by providing less electrical power to the one switching device (optical switch is set to a passive mode, “OFF” state, when no electrical current is applied, Par. 30-31; Par. 48), because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Garcia as modified by Wu wherein the one or more filters are set to the active power mode by providing electrical power to the one or more filters, and wherein the one or more filters are set to the inactive power mode by providing less electrical power to the one or more filters, because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio.
Regarding Claim 20, Garcia as modified by Wu and Celo teaches the optical transceiver of claim 19.
Additionally, Celo teaches wherein providing the electrical power to set the switching device in the active power mode comprises providing the electrical power to an electrically controlled tuner in the switching device to change a phase of the light to direct the light along a path (diode and/or resistive heater [i.e. electrically controlled tuner] changes the phase of the light to direct it to a desired output, Abst.; Par. 30-31; Par. 45; Fig. 1; Fig. 3A and 3B; Fig. 6; Fig. 8A and 8B), because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio (Par. 2; Par. 5; Par. 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Garcia as modified by Wu and Celo wherein providing the electrical power to set the one or more filters in the active power mode comprises providing the electrical power to an electrically controlled tuner in the one or more filters to change a phase of the light to direct the light along the loopback path, because this allows for the construction larger-scale switch fabrics, allowing on-chip integrated optical switch matrices of large size, with improved crosstalk and extinction ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636